PER CURIAM.
We issued a show cause order on the petition for review, by certiorari, filed by defendants in a personal injury action. Upon further consideration of the petition, the response, and petitioners’ reply, we conclude that the trial court’s interlocutory order sustaining respondents’ objection to petitioners’ request for examination under Rule 1.360, Florida Rules of Civil Procedure, neither departed from the essential requirements of law, nor amounted to a material injury for which an appellate remedy would be inadequate. See Pregony v. Custer, 558 So.2d 114 (Fla. 4th DCA 1990) and Martin-Johnson v. Savage, 509 So.2d 1097 (Fla.1987). Consequently, upon jurisdictional grounds, the petition for certiorari is denied. Esman v. Board of Regents, 425 So.2d 156 (Fla. 1st DCA 1983).
JOANOS, WIGGINTON and ALLEN, JJ., concur.